IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 11, 2015

        WILLIAM KEITH BLACKBURN v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Lawrence County
                         No. 26007   Robert L. Jones, Judge




                 No. M2014-00950-CCA-R3-PC - Filed May 19, 2015


Petitioner, William Keith Blackburn, appeals from the post-conviction court’s denial of his
petition for post-conviction relief. Petitioner was convicted of first degree premeditated
murder and especially aggravated robbery. He received an effective life sentence. Petitioner
challenged his convictions on appeal, and a panel of this court affirmed the judgments of the
trial court. State v. William Keith Blackburn, No. M2009-01140-CCA-R3-CD, 2011 WL
2893083 (Tenn. Crim. App. July 20, 2011), perm. app. denied (Tenn. Oct. 19, 2011). On
appeal, Petitioner contends that his trial counsel was ineffective for failing to call John
Haggard, Adrian Rich, and Brent Olive as witnesses at trial. After a careful review of the
record, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, P.J., delivered the opinion of the Court, in which R OBERT L.
H OLLOWAY, J R. and T IMOTHY L. E ASTER, JJ., joined.

Stanley K. Pierchonski, Pulaski, Tennessee, for the appellant, William Keith Blackburn.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; and Mike Bottoms, District Attorney General, for the appellee, the State
of Tennessee.

                                        OPINION

Trial

       A summary of the facts underlying Petitioner’s convictions can be found in this
court’s opinion in State v. William Keith Blackburn, No. M2009-01140-CCA-R3-CD, 2011
WL 2893083 (Tenn. Crim. App. July 20, 2011), perm. app. denied (Tenn. Oct. 19, 2011).
In that opinion, this court gave the following facts:

              The proof at trial revealed that on June 9, 2006, the victim and his
       son, Heath, planned to drive from Waynesboro to Spring Hill to pick up the
       victim’s youngest son, Cody, who was living at the Tennessee Children’s
       Home. Before leaving Waynesboro, the victim and Heath drove to the
       bank, the victim withdrew fifty dollars from his account, and the victim
       placed the money in his wallet. At trial, Heath testified that his father also
       had some old two-dollar bills, old coins, his driver’s license, a social
       security card, a TennCare card, and his food stamp card with him.

               The two men left Waynesboro on Highway 64, traveling toward
       Lawrenceburg. Heath testified that he rode with the victim because the
       victim did not like to travel alone. Shortly after entering Lawrence County,
       a rear tire on the victim’s maroon and tan Chevrolet van “blew out.” The
       victim drove to the side of the highway, parked the van, and the two men
       got out to change the tire. However, when they got the jack out of the van,
       they discovered they did not have a lug wrench they needed. The men sat
       on the side of the highway for approximately thirty-five minutes before
       another car stopped. Inside the car were Chris Hammack, Carrie Battles,
       and the appellant. After inquiring if the men needed help, Hammack,
       Battles, and the appellant got out of the car. Heath had never met the
       appellant before that day. When the appellant got out of the car, Heath
       noticed that he was wearing blue jeans but was not wearing a shirt. Heath
       said that the appellant acted “like he might have been up for a few days.
       Like he was drugged up.”

              Hammack offered to look in his trunk and see if he had a lug wrench
       they could use. He and Battles looked in the trunk and discovered that they
       did not have the wrench. Therefore, Hammack offered to drive the victim
       and Heath to Self’s Market, which was approximately a mile and a half
       away, to borrow one. Heath agreed and offered to give them three dollars
       for the ride. The victim decided to stay and watch the van, and the
       appellant said that he would stay with the victim to keep him company.

             Heath said that he, Hammack, and Battles went to the market. After
       borrowing a lug wrench and getting gasoline, they returned to the van.
       They were gone for approximately twenty minutes. When they returned,
       Heath did not see the victim. The appellant was approximately thirty-five

                                            -2-
yards from the van, walking in a circle, looking at the ground, and sweating
profusely. Heath acknowledged that the day was hot, but he stated that he
was not sweating as much as the appellant. He said that the appellant did
not look happy but that he did not see any blood on the appellant.

       Heath asked the appellant about the victim, and the appellant said
that the victim had flagged down a white car and “headed toward
Waynesboro.” The appellant said that the victim left instructions for Heath
to wait at the van until he returned. Heath said that while he worked on the
tire, Hammack and Battles talked to him and tried to help. The appellant
remained about fifteen feet away. They had been back for approximately
twenty-five to thirty minutes when a Lawrence County Sheriff’s
Department patrol car drove by. Upon seeing the patrol car, the appellant
told Hammack and Battles, “We need to go. I want to get out of here.” At
that point, Hammack, Battles, and the appellant left.

        Heath said that he changed the tire and continued to wait for the
victim. After approximately thirty minutes, he drove to the market to return
the wrench before the store closed. He then returned to the scene and
waited for the victim. Around 8:30 or 9:00 p.m., he called the victim’s
girlfriend, Doris Patterson, to see if the victim had returned home.
Following his conversation with Patterson, Heath went home. The victim
had not returned.

        The following morning, Heath, Cody, and the victim’s son, Anthony,
went to the scene on Highway 64 where the victim was last seen. The three
brothers walked in different directions, looking for the victim. While Heath
searched near the median, Cody walked along the side of the road where the
van had been parked. Heath said that near the area where Cody was
walking was a barbed wire fence. Across the fence was a small group of
trees and a brush pile. Heath said “[t]here was another fence just before the
brush pile and it was pretty much an empty field. It had tall grass.” Cody
followed a path “through the grass where someone had traveled toward the
fence.” Just across the fence, Cody found a blue hat that was identical to
the victim’s hat. Cody continued looking and found the victim’s body in
the brush pile. Heath testified that the victim was “cool to the touch,” his
body was stiff, and his wallet appeared to be missing. Heath waited with
his father’s body while Anthony and Cody left to call 911.




                                     -3-
        Carrie Battles testified that in June 2006, she was living with
Hammack in Waynesboro. Around 10:00 a.m. on the morning of June 9,
the appellant came to their home. Later, the three left the house to drive to
a recycling center where they planned to sell some cans. Hammack was
driving, the appellant was in the passenger seat, and Battles was in the back
seat. Battles said that the appellant was acting “messed up.” She explained
that the appellant was drowsy, his head was down, and he said very little.
Battles said that the appellant had been that way all day.

       Battles said that as they were driving to the recycling center, they
passed Heath and the victim who were on the side of the road. Hammack
and Battles knew Heath, so they stopped to help. Hammack did not have
a wrench, so he, Battles, and Heath drove to Self’s Market. The appellant
stayed with the victim. When they returned, the appellant was in the
“middle of the four lanes.” Battles said that the appellant “was drenched in
sweat, like he just got out of the shower,” and he was “[p]anting for air.”
Battles did not see the victim. She heard the appellant tell Heath that the
victim had “flagged a white car down and was going back toward
Waynesboro.” Shortly afterward, the appellant walked to the car, grabbed
a blanket from the back seat, and used it to wipe himself “from the chin, all
the way down.” Battles identified the blanket at trial.

        Battles said that while they were trying to get the tire off of the car,
they realized that a lug nut had been stripped and that they could not get the
tire off. Battles, Hammack and the appellant returned home. Battles said
that as they approached Hammack’s residence, they saw the cover on the
window move. The appellant asked Hammack if his father was there, and
Hammack replied that he was. The appellant asked, “[W]ill he call the
law?” Hammack said yes, and the appellant told Hammack to take him to
Adrianne Rich’s residence. Battles explained that Hammack’s father lived
close by and that he had on previous occasions “called the law” when there
were a lot of people at Hammack’s residence.

       Battles said that the following morning, Heath, Cody, and Anthony
came to her home. They asked if she had seen or heard from the victim.
Battles told the men that she had not seen him. That night, officers from the
Lawrence County Sheriff’s Department came to Hammack’s residence.
Battles and Hammack were transported to the Lawrence County Jail where
they were interviewed. As they were being driven home, Battles
remembered that the appellant had used the blanket to wipe himself. Battles

                                      -4-
told the officers about the blanket, and they took it from her car. Battles
acknowledged that she never noticed any blood on the appellant.

        Chris Hammack testified that on the morning of the offense, the
appellant came to the home he shared with Battles. Hammack said that the
appellant “did not seem like hisself that day” and that he acted as if he were
on drugs. Hammack said that he and the appellant discussed money and
that they “were both about broke.” Hammack said that he, Battles, and the
appellant got into the car to drive to Lawrenceburg. After they got into
Lawrence County, they saw a van with a flat tire on the side of the road.
When he recognized Heath, Hammack stopped to help. Hammack did not
have a tool they needed to change the tire, so he offered to drive to Self’s
Market to get one. Battles and Heath went to the market with Hammack.

        Cody Strickland testified that on June 9, 2006, he was living at the
Tennessee Children’s Home in Spring Hill. Cody had a weekend pass, and
the victim was scheduled to drive him home to Waynesboro. However, the
victim never came. On June 10, Laranda Morrow, Anthony’s fiancee,
picked him up around 5:30 a.m. and drove him home. Later that day, he
and his brothers went to the scene and searched for the victim. Cody said
that he saw a blue hat between a fence and a brush pile. He walked to the
brush pile and saw a person in the brush pile he recognized as the victim.
Cody “touched his leg to see if he was still alive and he wasn’t.” He also
touched the victim’s back pocket to see if his wallet was still there, but the
pocket was empty. Nearby, he saw a cigarette lighter and noticed hair in the
fence. He walked back and told his brothers that he had found the victim.

        Detective Donnie Ferguson testified that he was called to the scene
on the afternoon of June 10, 2006, after the victim’s body was found. He
stated that there were two fences between the road and the victim’s body.
He explained that the first fence was “up a little bank[,] a little rise with a
right of way on the highway.” He stated:

       From the first fence back to the second fence, it’s more or
       less pasture. Flat. The grass was a little over knee high.
       Maybe a little taller than that. From here—from the second
       fence over to the brush pile, though, they had bushhogged it
       some time or another, but the grass was up.



                                      -5-
       Nearby was a limb that had blood on the end of it; Detective
Ferguson opined that the limb was the murder weapon. Police found hair
on the bottom string of the barbed wire fence closest to the brush pile and
also found blood under the fence. Additionally, police found the victim’s
blue cap, a Bic lighter, and an unlit cigar identical to the ones in the victim’s
van. The next morning, police retrieved a blanket the appellant had used.

       Detective Ferguson said that the victim’s body was found lying face
down behind some logs that were at the front of the brush pile. Detective
Ferguson stated that the victim’s body had “some vegetation over the head
and chest area.” He said, “You could see what looked like blood,
multiple—could not recognize the body is what it amounted to. . . . We
rolled him over and still could not recognize him. It looked like he had
been beat several times in the head.” Detective Ferguson stated that no
personal property was found on the victim. The police were never able to
recover the victim’s wallet.

       Detective Ferguson said that he believed the victim was hit first at
or near the barbed wire fence and that he was killed behind the logs in the
brush pile. He stated that with the victim’s injuries, he expected to find a
large pool of blood. Detective Ferguson found around the victim an area
of blood that was “a little over a foot wide. It looked like it had soaked in
the ground where his face was laying.” Detective Ferguson acknowledged
that nothing was found at the scene that was connected to the appellant.

       Chief Medical Examiner Bruce Levy’s autopsy report stated that the
victim’s death was a result of blunt force head injuries. The victim had
multiple superficial injuries to his face and scalp. Two lacerations to the
scalp measured greater than four inches. On the right side of the victim’s
forehead was a three inch by two inch “blunt force complex,” within which
were three lacerations measuring between one and a quarter inch to half an
inch. Dr. Levy also noted contusions and edema around the victim’s eyes,
subgaleal and subdural hemorrhage, and fractures to the nasal cartilage and
bone. The victim also suffered abrasions to the abdomen, left arm, both
hands, and both legs. The autopsy revealed that a minimum of six blows
were inflicted on the victim, which were consistent with being struck by a
limb or some other cylindrical object.

      Shana Mills, a forensic scientist with Bode Technology (Bode) in
Martin, Virginia, testified that she was a serologist who tested items for

                                       -6-
bodily fluids. In the instant case, she received from the Tennessee Bureau
of Investigation (TBI) items of evidence to test for blood. The items
included hairs from a possible suspect, hairs from a possible victim, blood
from under a fence, a blanket, blue jeans, a tree limb, and a blood sample
from a suspect. She found two potential spots of blood on the blanket.
Mills then submitted the evidence to Sarah Shields, another Bode employee,
for DNA analysis. Thereafter, the evidence was sent to the TBI crime
laboratory. TBI forensic scientist Mike Turbeville testified that testing
revealed that the victim’s DNA profile matched the DNA profile generated
by Bode from the evidence submitted, namely hair, blood found under a
fence, a blanket, and a tree limb.

        Lawrence County Sheriff’s Deputy Brian Thomason testified that as
he drove to work on June 9, 2006, he saw a maroon and tan van on the side
of Highway 64. Late the next day, Deputy Thomason was sent to Brent
Olive’s residence to arrest the appellant. Upon Deputy Thomason’s arrival
at the residence, he saw two people, one of whom was the appellant, in the
backyard. When the appellant saw the officers, he “took off” running. The
appellant ignored Deputy Thomason’s repeated instructions to stop. He ran
seventy-five to one hundred yards and crossed the creek where he was
apprehended by other officers. Deputy Thomason said he did not see the
appellant throw anything as he ran, but he explained that it was dark.

       Lawrence County Sheriff’s Deputy Willie Norwood testified that he
was with the team that arrested the appellant at a residence on Hurricane
Creek in Wayne County. He saw the appellant run across the creek before
being apprehended. He did not see the appellant drop anything, but he
explained that it was dark.

       Maury County Sheriff’s Deputy Sherry Johnson testified that she
booked the appellant into jail on the morning of July [sic] 11, 2006. The
appellant insisted that he needed to use the telephone, “saying he had to get
in touch with his son.” Between 7:00 and 10:30 a.m., the appellant made
several telephone calls, none of which were to his son. As was standard
procedure, the calls were recorded. After hearing the appellant’s side of the
conversations, Deputy Johnson contacted the Lawrence County Sheriff’s
Department to see if the telephone calls would be useful to the
investigation.




                                     -7-
        Richie Hickman testified that he made a copy of telephone calls the
appellant made while he was in jail. A recording of the telephone calls was
played for the jury. In the conversation, the appellant asked Kelly Jones to
find a cloth “little white bag” he threw in the weeds “when [he] took off
running from them at the creek.” He told Kelly Jones that the bag was “full
of pills and full of cocaine and old coins and everything.”

       Detective Ferguson testified that after he heard the recordings of the
appellant’s conversations, he and Investigator Charlie Carlton went to the
creek where the appellant was arrested. However, they were unable to find
the bag described by the appellant.

        The appellant testified that he had prior convictions of forgery, theft,
evading arrest, and being an habitual motor vehicle offender. He recalled
that on June 9, 2006, he, Hammack, and Battles were going to a pawn shop
in Lawrenceburg when they saw Heath and the victim parked on the side of
the road with car trouble. The appellant said that because Hammack and
Battles knew the men, they stopped to help. They learned that Heath and
the victim could not change the van’s flat tire because they did not have the
right lug wrench. The appellant stayed with the victim while Heath, Battles,
and Hammack went to Self’s Market to borrow a wrench. The appellant
said he tried to help the victim change the tire, but the wrench the victim
was using slipped and “smashed” his hand. Eventually, they quit trying to
change the tire. A white car pulled over, but the appellant could not tell
who was inside. The victim got into the car. He told the appellant to tell
Heath that he was going to Waynesboro. The appellant said that the car
went toward Lawrenceburg and that was the last time he saw the victim. He
said that Heath, Battles, and Hammack’s trip to the market took about
twenty minutes. He explained that he was sweating and panting when they
returned because he had been “jogging up and down the road ... [for no]
particular reason.” He acknowledged that it was “very hot” that day,
approximately ninety-five degrees. He said that he wiped off with the
blanket.

        The appellant denied that he killed the victim. He acknowledged
that he and Hammack talked about being “broke.” He said that Hammack
was “broke” but that the appellant had twenty or thirty dollars. The
appellant explained that he told Kelly Jones to get the bag he had thrown
beside the creek because he had put cocaine and pills in it. He denied



                                      -8-
         telling her to get the bag because of the old coins. He said that he got the
         old coins from a friend’s house, not from the victim.

Id., at *1-2.

Post-conviction hearing

        Petitioner testified that he was represented by a member of the public defender’s
office at trial. He said that at the time of his arrest on June 10, 2006, he was at Brent Olive’s
house. Mr. Olive was a longtime friend of Petitioner. Petitioner testified that shortly before
his arrest, he told Mr. Olive that he had been to John Haggard’s house and got some coins.
Petitioner said:

       I went there and I got some little drugs and some coins and stuff and I showed
       Brent Olive some coins that I had that it was a set of 1971 coins from a nickel,
       dime, quarter, half a dollar to a silver dollar.

Petitioner testified that Adrian Rich was with him when he got the coins from John
Haggard’s house. He said that he and Mr. Rich entered Mr. Haggard’s house using a key
located above the door. In addition to the coins, Petitioner testified that he took cocaine, pills
(Xanax and Lortab), and marijuana from the house. Petitioner indicated that he and Mr.
Haggard were good friends, and they grew marijuana together.

       Petitioner testified that the coins belonged to him. He said:

       They was mine. They was - [Mr. Haggard] was supposed to - he had got me
       a set of 1995 before, and I was wanting - that was the year my son was born.
       I was wanting a set of 1971, the year that I was born. And when I looked to
       get the weed, to get my half of the weed and stuff, I seen them coins in there,
       so I got the coins. I just took the coins.

Petitioner testified that he had the coins and drugs in a drawstring bag. He admitted at trial
that he threw the bag into the weeds when he ran from police.

        Petitioner admitted there was testimony at trial by one of the victim’s sons that the
victim had a couple of two-dollar bills, papers, and some old coins in his wallet at the time
of the murder. He also admitted that during a phone call with Kelley Jones that was played
at trial, he mentioned something about old coins in the bag with the drugs. Petitioner
testified that he told trial counsel about the coins and that Mr. Haggard, Mr. Rich, and Mr.
Olive could testify about the coins. Concerning Mr. Haggard, Petitioner testified: “Well, I

                                               -9-
told [trial counsel], I said, that he could subpoena him to verify that I got the stuff out of the -
out of that box. He’d have to tell the truth if he was under oath.” He did not know if trial
counsel spoke with Mr. Haggard.

         Petitioner testified that when he asked trial counsel why Mr. Haggard was not present
at trial, counsel indicated that the “bag was never found, so he didn’t think that it was a [sic]
issue to bring up.” Petitioner testified that he needed Mr. Haggard to testify to show that the
coins Petitioner had were laminated and surrounded with cardboard, and the two coins in the
victim’s wallet were loose. Petitioner admitted that the victim’s wallet was never found. He
testified that he threw the drawstring bag when he ran from police because it had drugs
inside. Petitioner testified that he told the jury at trial that the coins belonged to him and not
the victim. He felt that testimony by Mr. Haggard, Mr. Rich, and Mr. Olive would have
supported his testimony.

        Trial counsel testified that he and Petitioner had a discussion about possible witnesses
to call at trial. However concerning Mr. Haggard, Mr. Rich, and Mr. Olive, trial counsel said
that it was “never those people to come testify that the coins were not the deceased’s coins.”
When asked if he would have ever considered calling the three witnesses to testify that the
coins were not taken from the victim, trial counsel testified:

       Probably - of course, hypothetical type questions, but probably not, due to - -
       I know at one time that I had checked criminal records as best our office had
       the ability had to do on quite a few of the people, and most of them had [sic].
       Now, exactly what their criminal records, if any, were, I don’t know. But as
       far as the coins would go, I would - my strategy would have been not to even
       emphasize the presence of the coins because this alleged bag, alleged bag, was
       never found. No coins were ever found. It was basically some comments
       made pursuant to a telephone call from the Maury County Jail that the coins
       were even existing.

        On cross-examination, trial counsel testified that one of the victim’s sons, Heath
Strickland, testified that the victim’s wallet contained “some old coins” among other items.
The victim’s wallet and its contents were never found. Trial counsel also acknowledged that
in a telephone conversation that Defendant had at the jail with Ms. Jones, Defendant asked
Ms. Jones to try to recover a bag that had some old coins in it. The bag and coins were never
recovered. Trial counsel did not recall having a conversation with Petitioner about how many
coins were in the bag or what they looked like.

       Trial counsel testified that he did not recall discussing John Haggard with Petitioner
as a possible witness. However, he was “well aware” of Adrian Rich. Trial counsel knew

                                               -10-
what Mr. Rich would say from discovery and discussions with Defendant. He did not recall
discussing Brent Olive with Petitioner. Trial counsel did not recall if he told Petitioner that
testimony about the coins was not relevant because they were never found.

        After closing argument at the post-conviction hearing, the trial court asked post-
conviction counsel if he had talked to John Haggard, Adrian Rich, and Brent Olive. Post-
conviction counsel indicated that he had spoken with Mr. Rich and Mr. Olive, and he spoke
to Mr. Haggard’s attorney. When asked by the trial court if the witnesses should have
testified at the post-conviction hearing, post-conviction counsel stated: “Judge the way that
I’m going to answer that on the record is that I did speak to them and I decided that their
testimony, whether it was not - whatever the reason, it was not going to be helpful.”

Analysis

       The post-conviction petitioner bears the burden of proving his allegations by clear and
convincing evidence. See T.C.A. § 40-30-110(f). On appeal, the appellate court accords to
the post-conviction court’s findings of fact the weight of a jury verdict, and these findings
are conclusive on appeal unless the evidence preponderates against them. Henley v. State,
960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim.
App. 1997). By contrast, the post-conviction court’s conclusions of law receive no deference
or presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001).
As a mixed question of law and fact, this court’s review of a petitioner’s ineffective
assistance of counsel claim is de novo with no presumption of correctness. Felts v. State,
354 S.W.3d 266, 276 (Tenn. 2011).

       To establish entitlement to post-conviction relief via a claim of ineffective assistance
of counsel, the post-conviction petitioner must affirmatively establish first that “the advice
given, or the services rendered by the attorney, are [not] within the range of competence
demanded of attorneys in criminal cases[,]” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975), and second that his counsel’s deficient performance “actually had an adverse effect
on the defense[,]” Strickland v. Washington, 466 U.S. 668, 693, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984). In other words, the petitioner must “show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would
have been different.” Id. at 694. Should the petitioner fail to establish either deficient
performance or prejudice, he is not entitled to relief. Id. at 697; Goad v. State, 938 S.W.2d
363, 370 (Tenn. 1996).

        When reviewing a claim of ineffective assistance of counsel, we will not grant the
petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or provide
relief on the basis of a sound, but unsuccessful, tactical decision made during the course of

                                             -11-
the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994). Such
deference to the tactical decisions of counsel, however, applies only if the choices are made
after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim.
App. 1992).

        Regarding Petitioner’s claim that trial counsel failed to call the three witnesses, the
post-conviction court found that Petitioner failed to carry his burden at the evidentiary
hearing of proving that counsel’s performance was deficient or that any alleged deficient
performance resulted in prejudice to Petitioner. The record supports the post-conviction
court’s ruling. Petitioner has not shown how any additional investigation on the part of
counsel would have benefitted his case, and he did not present the testimony of any witness
at the evidentiary hearing whom he claimed would have supported his claims. In fact, post-
conviction counsel admitted that he did not call the witnesses to testify at the post-conviction
hearing because he had decided that their testimony would not be helpful. In order to
succeed on a claim that counsel did not properly investigate or call favorable witnesses at
trial, a petitioner must generally elicit favorable testimony from those witnesses at the
evidentiary hearing, as a post-conviction court may not speculate “on the question of . . .
what a witness’s testimony might have been if introduced” at trial. Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990). Petitioner is not entitled to relief on this issue.

        In conclusion, Petitioner has failed to show that counsel’s performance was deficient
or that he was prejudiced by any alleged deficiencies. Accordingly, the judgment of the post-
conviction court is affirmed.


                                            _______________________________________
                                            THOMAS T. WOODALL, PRESIDING JUDGE




                                              -12-